DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed July 25, 2022.  Claims 1, 9,  18, and 20 have been amended.  Claims 1-20 remain pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are directed to non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
The amended independent claim 1 is directed to the abstract idea of:
“A system for conducting user-machine interactions in a machine learning network, comprising: a communication interface that receives user provided information including a user question in a user-machine interaction; a memory storing a plurality of processor-executed instructions; and a processor reading and executing the processor-executed instructions from the memory to:  encode, by a encoder neural module, an input sequence comprising regulation text and user provided information into a contextualized representation vector; track, by an explicit memory tracker module an entailment state for each of one or more rule sentences in the regulation text by sequentially reading a sentence-level representation of the user provided information and updating the entailment state for each of the one or more rule sentences based on a gated operation at each time step corresponding to the sequential reading, wherein the entailment state indicates whether at least a condition corresponding to each of the one or more rule sentences has been satisfied in the user-machine interaction; generate, by a decision making module, a decision prediction with an entailment-oriented reasoning operation based on the entailment state; extract by a question generator module, an underspecified span from the one or more rule sentences based at least on the decision prediction for a corresponding entailment state; generate a clarifying question based on a rephrasing operation on the underspecified span; and wherein the communication interface is configured to provide the clarifying question as a response to the user question in the user- machine interaction”

The claimed limitation of claim 1, as drafted, covers a human performing mental processes and manual computations.  The limitation for receiving user provided information including a user question is a data gathering step that can be achieved by the human hearing utterances spoken by a user.  The limitation of encoding an input text sequence to get a contextual representation is something a human would be able to perform through simple manual vectorization of text data using mathematical processes such as encoding. As for the limitation of tracking the entailment state for each rule sentence based on user information by sequentially reading a sentence and updating the entailment state for each of the rule sentences based on a gated operation is also something a person skilled in the art would be able to perform mentally by analyzing the rule text for association or directional relationship with the user input information such as user question, scenario, etc., that is performed in a sequential order and information regarding the association or relationship is updated or corrected as needed. If a specific rule sentence has relationship with the user provided information then, it is assigned as entailed; if it does not have association, then it is not entailed. Moreover, the decision-making limitation where the entailment state is considered to decide an answer, is simply checking if a rule sentence is entailed or not-entailed and outputting an answer such as, yes or no; all of these aforementioned activities can be performed by a human through mental analysis. As for the limitation of extracting underspecified span to decide whether a clarifying question is needed, that is also something a human would be able to perform. For example, an individual would be able to see the entailment state and say certain rule sentences are not specified (not entailed) by user presented information. Furthermore, to clarify about the rules that are not entailed a follow question can be asked by the individual to the user so a correct answer can be outputted.
The judicial exception is not integrated into a practical application. In particular claim 1 recites additional elements, “a processor” , “user-machine”, “machine learning network,” “communication interface”, “encoder neural module”, and “memory”.  These elements are recited at a very high level of generality and do not add meaningful limits to the abstract ideas being performed. The additional element, “processor” and “memory”, amounts to no more than mere instructions to apply the exception using generic computer components that can be found in many processing devices or systems.   The encoder neural module amounts to no more than mere instructions to apply the exception using generic computer components that can be found in many processing devices or systems.   The machine learning network is used to recited as a generic device, which can be achieved by human mental processes of the person observing interactions, remembering the interactions and responding based what they have remembered.  The communication interface is used to perform the generic abstract idea of receiving a user input, which is a data gathering step that can be performed by a human merely listening and hearing what the user says.  As for the additional element, “user-machine”, it cited as a generic device which can be any computing or processing device such as computer, smartphone, etc. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.   The claims are not patent eligible.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as indicated with respect to integration of the abstract idea into a practical application, the additional elements of the “a processor” , “user-machine”, “machine learning network,” “communication interface”, “encoder neural module” to perform the various steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claim 2 is directed towards the abstract idea of specifying that input sequence provided consist of regulation text and user provided information. This is an extra-solution activity of mere data gathering of specified data which can be performed by a human.
The dependent claim 3 is directed towards the abstract idea of specifying that the contextualized representation comprises a vector of same length of the input sequence. Keeping the length same for contextual representation and the input sequence is something a human would be able to perform using pen and paper.
The dependent claim 4 is directed towards the abstract idea of specifying that the contextual representation is allocated to memory modules where user provided information are also allocated to a memory module. The limitation of allocating contextual vector data to a memory module along with user information can be performed by a human by creating a dataset of contextual vector with a parted user data section using pen and paper. The additional element, “memory”, present within the claim add no meaningful limits to the claim and is only used for data storing purposes.
The dependent claim 5 is directed towards the abstract idea of specifying that the contextual data consist of token-level and sentence-level representation for each rule. This limitation can be performed by a human using pen and paper and creating two rule text datasets where, one has partitioned regulatory text into sentences, and other has portioned rule sentence into word sequences.
The dependent claim 6 is directed towards the abstract idea of sequentially reading the sentence-level representation of the rule and corresponding state information for the memory module. This limitation is aimed towards an extra-solution activity of reading from dataset/memory which a human would be able to perform.
The dependent claim 7 is directed towards the abstract idea of determining an updated entailment state of each of the rules and storing it into a memory module associated to the related rule. The limitation of finding updated entailment state can be performed by human through mental processes and simply analyzing the answer provided for the clarification question. If the association/ relationship of user provided information has changed for a rule sentence from not entailed to entailed, the dataset of entailment state corresponding to each rule sentence is updated using pen and paper.
The dependent claim 8 is directed towards the abstract idea of updating a state value for each rule by comparing user information to state information. This limitation is simply aimed towards comparing two dataset and updating a value. The comparing processes can be performed mentally by a human and the updating of value for a dataset can be done using pen and paper.
The dependent claim 9 is directed towards the abstract idea of allocating a rule sentence to a key and assigning the key to store updated entailment information. This limitation can be performed by a human by simply assigning a key (such as a value, character, etc) to a memory dataset corresponding to each rule sentence. The key then can be used to represent dataset of each rule sentence separately. Using the key of each rule sentence, an associated entailment state can be assigned to the dataset. All of these data structuring can be performed by human using pen and paper. 
The dependent claim 10 is directed towards the abstract idea of specifying that each key is associated to a specific rule sentence; therefore, the number of keys vary based on number of rule sentences. The limitation is only specifying the data structure of key being in association with rule sentence. A human would be able to create similar dataset structure using pen and paper.
The dependent claim 11 is directed towards the abstract idea of specifying that assigned key has 1-on-1 association with rule sentence. This is something a human would be able to construct while associating a key to each rule sentences using pen and paper.
The dependent claim 12 is directed towards the abstract idea of generating decision using decision classifier that are based on entailment states of rule sentences. This limitation can be performed by a human by getting the entailment states (entailed or not-entailed) for rule sentences and deciding whether to provide a relevant answer prediction such as yes, no, irrelevant, or a clarifying follow-up question.
The dependent claim 13 is directed towards the abstract idea of making a decision based on rule score found through a linear transformation function using summary vector and entailment state. This limitation is simply specifying how the rule score is found using a mathematical operation which a human would be able to compute using pen and paper given all the data/values used in the linear transformation operation function. Once a score is found a human would able to compare it to a relevant threshold values to decide prediction for an answer.
The dependent claim 14 is directed towards the abstract idea of generating entailment state score for each rule to see if the rule sentence has already been satisfied. This limitation can be performed by human by simply associating value of 1 if a rule is entailed and value of 0 if a rule is not entailed. If the value is 1, the rule has been satisfied and if the value is 0, the rule has not been satisfied. 
The dependent claim 15 is directed towards the abstract idea of specifying a mathematical operation of linear transformation being used to get entailment prediction score. Following the linear transformation operation presented in the claim using pen and paper, a human would be able to get the entailment state prediction score.
The dependent claim 16 is directed towards the abstract idea of extracting underspecified span when decision making module selects a specified decision class. This limitation, under broadest reasonable interpretation, can mean if the rule sentence is not entailed by user provided information it is considered under-specified span. Therefore, a human can simply note down using pen and paper the not-entailed rule sentence after a specific decision is made such as, a decision for asking a clarifying follow up question. In addition, the dependent claim 17 is also directed towards the abstract idea of extracting underspecified span using entailment state score. This limitation is similar to claim 16 where it is decided by using entailment state whether to extract underspecified span given a decision in relation with the entailment. Furthermore, all the presented specification in claim 17 can be performed by human either mentally or by using pen and paper.
	Dependent claims 2-17 do not impose the judicial exception being integrated into a practical application and further fails to include additional elements that are sufficient to amount to significantly more than the judicial exception.
The independent claims 18 and 20 are directed to the abstract idea of:
“A method of conducting user-machine interactions in a machine learning network, the method comprising: receiving, via a communication interface user provided information including a user question in a user-machine interface; encoding, by an encoder neural model implemented on or more processors,  regulation text and the user provided information into a contextualized representation; updating state information associated with one or more rule sentences of the regulation text stored in a plurality of memory modules by sequentially reading a sentence-level representation of the user provided information encoded in the contextualized representation and updating the state information for each of the one or more rule sentences based on a gated operation at each time step corresponding to the sequential reading, wherein the state information indicates whether at least a condition corresponding to each of the one or more rule sentences has been satisfied in the user-machine interaction; determining a status of a user-machine interaction at a dialogue turn from the plurality of memory modules based at least on the updated state information; extracting an informative span from the contextualized representation with a coarse-to-fine reasoning operation based on the status of the user-machine interaction; rephrasing the extracted informative span into a follow-up question corresponding to a user question in the user provided information; and providing, via the communication interface, the follow-up question as a response to the user question in the user- machine interaction.”

The independent claim 18 and 20 are repeating the same claimed limitations shown through claims 1-17, but in a method and machine-readable claim format respectively. Therefore, all the claimed limitations are deemed as abstract idea using the same reasonings used for claims 1-17 shown above.
 The judicial exception is not integrated into a practical application. In particular claim 18 and 20 recites additional element “non-transitory, machine readable storage medium”, “a processor”,  “machine learning network,” “communication interface”, “encoder neural model”, and “user-machine”.   These elements are recited at a very high level of generality and do not add meaningful limits to the abstract ideas being performed. The additional element, “non-transitory, machine readable storage medium” (CRM), is considered as a well-known and generic component used conventionally in most of the generic computer devices. Also, it is known that CRM or computer-implementation of an abstract idea is not a factor that weighs in favor of patentability under subject matter eligibility. As for the additional element, “user-machine”, it is cited as a generic device which can be any computing or processing device such as computer, smartphone, etc.   The additional element, “processor”, amounts to no more than mere instructions to apply the exception using generic computer components that can be found in computer processing devices or systems.   The encoder neural module amounts to no more than mere instructions to apply the exception using generic computer components that can be found in many processing devices or systems.   The machine learning network is used to recited as a generic device, which can be achieved by human mental processes of the person observing interactions, remembering the interactions and responding based what they have remembered.  The communication interface is used to perform the generic abstract idea of receiving a user input, which is a data gathering step that can be performed by a human merely listening and hearing what the user says.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.   The claims are not patent eligible.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as indicated with respect to integration of the abstract idea into a practical application, the additional elements of the “non-transitory, machine readable storage medium”,  “processor” , “user-machine”, “machine learning network,” “communication interface”,  and “encoder neural model” to perform the various steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.   
The dependent claim 19 is directed towards the abstract idea of indicating if the user provided information needs further clarification by using entailment score to identify underspecified rule and using the underspecified rule to get the informative span. A human would be able to perform this limitation by simply checking the entailment state for each rule sentence. If the entailment state is assigned as not-entailed the rule is considered underspecified. Furthermore, once the rule is set as underspecified it can be extracted as span using the entailment state score. All of these limitations can be performed by using mental and mathematical processes. The additional element, “user-machine”, present in the claim is cited as a generic device which can be any computing or processing device such as computer, smartphone, etc. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Dependent claim 19 do not impose the judicial exception being integrated into a practical application and further fails to include additional elements that are sufficient to amount to significantly more than the judicial.

Response to Arguments
Applicant's arguments filed July 25, 2022, with respect to the rejections under 35 U.S.C 101,  have been fully considered but they are not persuasive. 
Applicant argues none of the amended claims are directed to a mental process or mental computations.  The Examiner respectfully disagrees.  The Examiner notes, as indicated in the rejection above, the recited limitations can each by achieved by a human.  For instance, the recited receiving step user can be achieved by the human hearing utterances spoken by a user; the encoding step is something a human would be able to perform through simple manual vectorization of text data using mathematical processes such as encoding; tracking can be performed mentally by analyzing the rule text for association or directional relationship with the user input information such as user question, scenario, etc., that is performed in a sequential order and information regarding the association or relationship is updated or corrected as needed and mentally processing the sentences, where if a specific rule sentence has relationship with the user provided information then, it is assigned as entailed; if it does not have association, then it is not entailed and update the results either mentally or using pen and paper; decision-making step  is simply checking if a rule sentence is entailed or not-entailed and outputting an answer such as, yes or no which can be performed by a human through mental analysis; the extracting step can be achieved by the human mentally comparing the state and user information and deciding if clarifying question is needed; and the clarify step can be achieved by asking a follow-up question can be asked to the user so a correct answer can be outputted.
Applicant argues amended claim 1 is analogous to Example 39, which recites a method for training a neural network for facial detection, because the steps performed by a processor relating to a neural network are not practically performed in the mind.  The Examiner respectfully disagrees.  The Examiner notes, while Example 39 provides for training a neural network, the amended claims fail to specifically recite and limitations directed to training the encoder neural module.  Absent any recitations that specifically train the neural network, the system merely makes use of a pre-existing model and does not implement a specialized model.  Additionally, the claim recites a neural module, which given broadest reasonable interpretation, amounts to not more than mere instructions to apply the exception using generic computing components.
	Applicant argues the amended claims relate to a specific usage (e.g., “conducting user-machine interactions”) to provide a particular practical application that improves technology.  The Examiner respectfully disagrees.  The Examiner notes, the limitations for conducting user-machine interactions do not relate to a specific usage. The generically recited user-machine interactions are not related to a specific or specialized machine.  As indicated in the rejections above, the generic user-machine interactions can be any computing or processing device such as computer, smartphone, or any device in which the user has some form of interaction.  Thus, the claims are not related to a specific usage for a particular practical application.
Applicant argues the present application provides solutions, in various embodiments, to improve the performance of conversational machine reasoning in user-machine with reference to the improved technology decisions regarding Bascom.  The Examiner notes, the Bascom decision, as reiterated in Applicant’s arguments, was based on the tool being installed at a specific location with customizable filtering features specific to each end user.  However, the recited amended claims do not provide for any specific or specialized features to specifically indicate an improvement in a specific or specialized machine, device or technology.  As indicated in the rejections above, the generic recited components can be any computing or processing device such as computer, smartphone, or any device in which the user has some form of interaction, and are not directed to any specific technology or directly provides any specific improvement to the specific technology.
	Applicant argues the Examiner did not analyze any additional elements in detail but merely recite the claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception.  The Examiner respectfully disagrees.  The Examiner notes, the Office Action of April 25, 2022 and the rejection above, specifically addresses each additional element and indicates how each element is recited at a high level of generality that is related to instructions based on the abstract idea to apply the exception the using computer components.  The claims recites additional element “non-transitory, machine readable storage medium”, “a processor”,  “machine learning network,” “communication interface”, “encoder neural model”, and “user-machine”.   These elements are recited at a very high level of generality and do not add meaningful limits to the abstract ideas being performed. The additional element, “non-transitory, machine readable storage medium” (CRM), is considered as a well-known and generic component used conventionally in most of the generic computer devices. Also, it is known that CRM or computer-implementation of an abstract idea is not a factor that weighs in favor of patentability under subject matter eligibility. As for the additional element, “user-machine”, it is cited as a generic device which can be any computing or processing device such as computer, smartphone, etc.   The additional element, “processor”, amounts to no more than mere instructions to apply the exception using generic computer components that can be found in computer processing devices or systems.   The encoder neural module amounts to no more than mere instructions to apply the exception using generic computer components that can be found in many processing devices or systems.   The machine learning network is used to recited as a generic device, which can be achieved by human mental processes of the person observing interactions, remembering the interactions and responding based what they have remembered.  The communication interface is used to perform the generic abstract idea of receiving a user input, which is a data gathering step that can be performed by a human merely listening and hearing what the user says.   The additional elements were not indicated as being well-understood, routine, conventional activity, but were instead described as generic/(pre-existing)computer components that were used to implement the instructions of the abstract idea (human mental processes) applied in a computer.   Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.  With respect to the encoder neural module/model, the Examiner notes, the amended claims fail to specifically recite and limitations directed to training the encoder neural module/model.  Absent any recitations that specifically train a neural network, the system merely makes use of a pre-existing model and does not implement a specialized model.  Additionally, with respect to the recitation of the neural module, which given broadest reasonable interpretation, amounts to no more than mere instructions to apply the exception using generic computing components.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA A ARMSTRONG whose telephone number is (571)272-7598. The examiner can normally be reached M,T,TH,F 11:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA A. ARMSTRONG
Primary Examiner
Art Unit 2659



/ANGELA A ARMSTRONG/Primary Examiner, Art Unit 2659